Citation Nr: 1539888	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 percent for traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from September 1987 to July 1990, November 1991 to February 1992, and from August 1998 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously before the Board in December 2012, at which time the Veteran's appeal was denied.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2013 order, granted a Joint Motion for Partial Remand, vacating the Board's December 2012 decision as it pertained to the issue of entitlement to an extraschedular evaluation for the Veteran's cervical spine disorder.  In December 2013, the Board again considered the Veteran's claim, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  In April 2014, the claim was referred to the Director of Compensation Service for consideration of entitlement to an extraschedular rating for traumatic arthritis of the cervical spine, and in a decision issued in June 2014 the Director determined that an extraschedular rating was not warranted.

2.  The United States Court of Appeals for the Federal Circuit has held that only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extraschedular rating.


CONCLUSION OF LAW

The Board has no authority to assign an extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As entitlement to an extraschedular rating for traumatic arthritis of the cervical spine is being denied as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's December 2013 remand, the AOJ referred the issue of entitlement to an extraschedular rating for traumatic arthritis of the cervical spine to the Director of Compensation Service in April 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Extraschedular Consideration

In a December 2013 remand, the Board referred the question of entitlement to an extraschedular evaluation to the AOJ for that office to refer the extraschedular question to the Director of the Compensation Service.

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321.

In a decision received in June 2014, the Director of the Compensation Service determined that an extraschedular rating was not warranted for the appellant's cervical arthritis.  In light of that fact there effectively is no longer any remaining allegation of error of fact or law concerning this appeal.  Simply put, the Board has no authority to grant an award on an extraschedular basis or compel the Director of the Compensation Service to do so.

To explain further, the United States Court of Appeals for the Federal Circuit addressed this matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Thun the Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extraschedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit found that the RO and the Board play some role in evaluating a claim for an extraschedular rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id. 

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation Service or the Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first or any instance.

The concurring opinion in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  That concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular rating, only the Under Secretary for Benefits and the Director of the Compensation Service have been delegated the authority to award the extraschedular rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extraschedular rating, the claim of entitlement to an extraschedular rating for traumatic arthritis of the cervical spine is dismissed.

In concluding that the Board has no jurisdictional authority to assign an extraschedular rating the contrary holding in Wages v. McDonald, 27 Vet. App. 233 (2015) was considered.  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit.


ORDER

The claim of entitlement to an extraschedular rating for traumatic arthritis of the cervical spine is dismissed for lack of jurisdiction.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


